[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff whose maiden name was Fournier and whose former name was Talbot, and, the defendant were married on February 24, 1990 at Westchester, Connecticut.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered all the statutory criteria in Connecticut General Statute Sections 46b-81 and 46b-82 and enters the following orders
    1. All right, title and interest to the real estate located at 197 East Haddam Colchester Turnpike, Moodus, Connecticut is awarded to the plaintiff pursuant to Connecticut General Statute § 46b-82 (a). The plaintiff CT Page 2314 shall indemnify and hold the defendant harmless on all obligations related to the real estate.
    2. Each party shall return the assets listed on their respective financial affidavits.
    3. Each party shall be responsible for the liabilities listed on their respective financial affidavits and indemnify and hold the other harmless thereon.
    4. The plaintiff shall pay the defendant as a property settlement $1,500.00 at the rate of $100.00 per month, commencing April 1, 1996.
    5. The plaintiff shall be responsible for the debts to G and G Paving and Shadbark.
    6. The defendant shall return or replace all owners manuals relating to goods in the marital home within thirty days.
    7. The Heritage Collection is awarded to the defendant.
8. No alimony is awarded.
9. No counsel fees are awarded.
    10. The plaintiff's former name of Shirley Talbot is hereby restored.
By the Court,
ELAINE GORDON, J.
Judgment entered in accordance with foregoing Memorandum of Decision.
Jonathan W. Field, Deputy Chief Clerk CT Page 2315